DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Metteer (2008/0173178 A1) in view of Decker et al (5,279,632).
Regarding to claims 1 and 20, Metteer discloses a frame assembly (10 in Fig. 1) for an air distribution system (Abstract, paragraph 0002) comprising a louver assembly 
Regarding to claims 2 and 21, Decker et al show in Figure 2 that the frame comprises a clip portion configured to capture a distal end of the flange (114) and wherein the frame comprises a gasket portion (116) configured to abut against the flange (114).
Regarding to claims 3-5, it is inherent that the flange (114) is possibly made of rigid material or hard plastic which has higher durometer than the soft flexible gasket material or gel seal (116) with lower durometer.
Regarding to claims 6-8, Decker et al show in Figure 2 that the clip portion comprises a first length, a second length extending traversely from the first length, a third length extending traversely from the second length, and a fourth length extending traversely from the third length, and wherein the first length, the second length, the third length, and the fourth length capture a profile of the distal end of the first flange (see 18, 22, 26, 28 & 30 in Fig. 1, 26 in Fig. 7, 10a, 10b, 30, 114 in Fig. 2).
Regarding to claims 9, 11 and 22, Decker et al show in Figure 2 that the assembly further comprises caulk, adhesive, foam, or any combination thereof (116) applied between the frame and the flange (114).
Regarding to claims 10 and 23, Decker et al show in Figure 2 that the frame comprises a leg configured to capture the frame (10a or 10b) and the flange (114).
Regarding to claims 12 and 24, Decker et al show in Figure 2 a fastener (110, 112, 132 & 134) extending through the first flange, the second flange, and the frame, wherein the fastener imparts a compressive force to couple the first flange and the second flange to one another and capture the frame.
Regarding to claims 26 and 27, Decker et al disclose an air control structure (20 in Fig. 2) as a filter (20’) and a damper (20”) which is adjustable louvers (col. 6, lines 34-37) for regulation of air flow volume.
Regarding to claim 25 calling for a second screen frame, a second damper frame and a second louver frame, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second set of screen/damper/louver frame, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 01, 2021